UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARRELL GUNN,

                             Plaintiff,                             19-CV-10383 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                         OR AMENDED IFP APPLICATION
JANE DOE, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Sing Sing Correctional Facility, brings this action pro

se. Within thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees that

are required to file a civil action in this court or submit a completed request to proceed in forma

pauperis, that is, without prepayment of fees (an “IFP application”).

       To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, submit a signed IFP application and a prisoner authorization. See 28

U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP application, the Prison Litigation

Reform Act requires the Court to collect the $350.00 filing fee in installments deducted from the

prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed in this Court

without prepayment of fees must therefore authorize the Court to withdraw these payments from

his account by filing a “prisoner authorization,” which directs the facility where the prisoner is

incarcerated to deduct the $350.00 filing fee 1 from the prisoner’s account in installments and to

send to the Court certified copies of the prisoner’s account statements for the past six months.


       1
          The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915
See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff submitted the complaint with a prisoner authorization but without a completed

IFP application. Within thirty days of the date of this order, Plaintiff must either pay the $400.00

in fees or submit the attached IFP application. If Plaintiff submits the IFP application, it should

be labeled with docket number 19-CV-10383 (CM). 2

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. No summons shall issue at this time. If Plaintiff

complies with this order, the case shall be processed in accordance with the procedures of the

Clerk’s Office. If Plaintiff fails to comply with this order within the time allowed, the action will

be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 12, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       2
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless he is under
imminent danger of serious physical injury, and must pay the filing fee at the time of filing any
new action.

                                                  2
